                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


WILLIAM SHAW,

                      Plaintiff,

               v.                                           Case No. 20-C-483

ROBERT MCQUEENEY,

                      Defendant.


                                            ORDER


       Plaintiff William Shaw is proceeding on a claim that defendant Robert McQueeney

violated his civil rights by repeatedly ignoring his requests for treatment for drug withdrawal

symptoms. Dkt. No. 7. On October 29, 2020, the Court entered a Scheduling Order setting

deadlines for discovery and dispositive motions. Dkt. No. 24. About a month or so later, on

December 10, 2020, the defendant filed a motion to compel discovery, along with documentation

showing that defense counsel attempted to confer with Shaw before filing the motion. Dkt. Nos.

25–26. The defendant asks the Court to order Shaw to (1) respond to his First Request for

Production of Documents; and (2) sign and return an attached authorization giving the defendant

access to Shaw’s medical care records, treatment records, and grievance history between February

15, 2017, and the present. See Dkt. No. 25; Dkt. No. 26, ¶¶ 5–6; see also Dkt. No. 26-1 at 4–7.

       Shaw did not file an opposition to the motion to compel. Instead, on January 4, 2021, he

filed a document entitled “response to defendant’s request for production of document.” Dkt. No.

40.   This 16-page document is somewhat responsive to the defendant’s First Request for




         Case 1:20-cv-00483-WCG Filed 01/13/21 Page 1 of 2 Document 41
Production of Documents. The defendant may renew his motion if he believes a further response

to their request is required. Shaw did not include the signed authorization, however. See id.

       Shaw has placed his medical condition and grievance history at issue by bringing this

lawsuit; thus, the Court is satisfied that the defendant is entitled to access the records he seeks.

Accordingly, the Court will grant the defendant’s motion to compel. Shaw must sign and return to

defense counsel the requested authorization, see Dkt. No. 26-1 at 4–7, within fourteen days of

service of this order. Failure to comply with this order may result in dismissal of this case for

failure to prosecute.

       IT IS THEREFORE ORDERED that the defendant’s motion to compel (Dkt. No. 25) is

GRANTED. Shaw must sign and return to defense counsel the requested authorization, see Dkt.

No. 26-1 at 4–7, within fourteen days of service of this order. Failure to comply with this order

may result in dismissal of this case for failure to prosecute. The defendant shall promptly notify

the Court if he does not receive a signed authorization from Shaw.

       Dated at Green Bay, Wisconsin this 13th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

         Case 1:20-cv-00483-WCG Filed 01/13/21 Page 2 of 2 Document 41
